Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144843                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JOHN L. HALFORD,                                                                                        Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                SC: 144843
                                                                   COA: 304068
                                                                   Genesee CC: 11-095586-NO
  CITY OF FLINT,
             Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 13, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2012                       _________________________________________
           s0618                                                              Clerk